 

Case 5:19-cr-00100-H-BQ Document1 Filed 08/14/19 Pageiof5 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

UNITED STATES OF AMERICA
V.

DARCI LYNN ACHTERBERG (1)
ROBERT ACHTERBERG (2)
JAMES LEE MACKEY (3)
MELISSA MACKEY (4)

JAMAR NAGLEN WILSON (5)

The Grand Jury Charges:

 

_5B-19CR0100-H

N

 

 

INDICTMENT

Count One

Conspiracy to Make, Utter, and Possess Forged
and Counterfeited Securities of an Organization
(Violation of 18 U.S.C. § 371)

From on or about a date unknown to the grand jury, and continuing through on or

about May 9, 2019, in the Lubbock Division of the Northern District of Texas, and

elsewhere, Darci Lynn Achterberg, Robert Achterberg, James Lee Mackey, Melissa

Mackey, and Jamar Naglen Wilson, defendants, did knowingly and intentionally

conspire and agree with each other, and with others known and unknown to the grand

jury to commit an offense against the United States, that is, to make, utter, and possess

forged and counterfeited securities of an organization, in violation of Title 18, United

States Code, Section 513(a).

Achterberg, et. al.,
Indictment - Page 1
Case 5:19-cr-00100-H-BQ Document1 Filed 08/14/19 Page 2of5 PagelD2

Manner and Means

It was part of this conspiracy that one or more of the conspirators would, and did:

1, Steal items from the United States mail to make forged and counterfeited
securities of an organization;

2. Make forged and counterfeited securities of an organization;

3. Travel to locations inside the Northern District of Texas to utter forged and
counterfeited securities of an organization; and

4. Utter and possess forged and counterfeited securities of an organization.

Overt Acts

In furtherance of this conspiracy and to effect the objects thereof, the conspirators
committed, among others, the following overt acts in the Northern District of Texas and
elsewhere:

The remaining counts of this indictment are hereby incorporated as overt acts of
this conspiracy and of this count one.

All in violation of Title 18, United States Code, Section 371.

Achterberg, et. al.,
Indictment - Page 2

 
Case 5:19-cr-00100-H-BQ Document1 Filed 08/14/19 Page 3of5 PagelD3

Count Two
Possession of Stolen Mail
(Violation of 18 U.S.C. § 1708)

In or about April 2019, in the Lubbock Division of the Northern District of Texas
and elsewhere, Darci Lynn Achterberg, defendant, did unlawfully have in her
possession a letter and mail, and an article and thing contained therein, to wit: a financial
security in the form of a check made payable in the amount of $918.48, which had been
stolen, taken, embezzled, and abstracted from a letter box and authorized depository for
mail matter, defendant knowing said letter and mail to have been stolen, taken,
embezzled, and abstracted from said letter box and authorized depository for mail matter.

In violation of Title 18, United States Code, Sections 1708 and 2, and Pinkerton v.

United States, 328 U.S. 640 (1946).

Achterberg, et. al.,
Indictment - Page 3

 
 

Case 5:19-cr-00100-H-BQ Document1 Filed 08/14/19 Page4of5 PagelD4

Count Three
Making, Uttering, and Possessing Forged Securities of an Organization
(Violation of 18 U.S.C. § 513(a))

On or about April 28, 2019, in the Lubbock Division of the Northern District of
Texas, and elsewhere, Darci Lynn Achterberg, defendant, did make, utter, and possess a
forged security of an organization, as that term is defined in Title 18, United States Code,
Section 513(c)(4), with the intent to deceive another person and organization; to wit, a
check drawn on Prosperity Bank and made payable in the amount of $914.48.

In violation of Title 18, United States Code, Sections 513(a) and 2, and Pinkerton

v. United States, 328 U.S. 640 (1946).

A TRUE BILL:

YL po
FOREPERSON

 

ERIN NEALY COX
UNITED STATES ATTORNEY

NN doweve o>
Assistant United States Attorney
Texas State Bar No. 24032312

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806-472-7560
Facsimile: 806-472-7394
E-mail: ann.howey@usdoj.gov

Achterberg, et. al.,
Indictment - Page 4
 

Case 5:19-cr-00100-H-BQ Document1 Filed 08/14/19 Page5of5 PagelD5

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

 

THE UNITED STATES OF AMERICA
Vv.

DARCI LYNN ACHTERBERG (1)
ROBERT ACHTERBERG (2)
JAMES LEE MACKEY (3)
MELISSA MACKEY (4)
JAMAR NAGLEN WILSON (5)

 

INDICTMENT
COUNT 1: CONSPIRACY TO MAKE, UTTER, AND POSSESS FORGED
AND COUNTERFEITED SECURITIES OF AN ORGANIZATION
Title 18, United States Code, Section 371.

COUNT 2: POSSESSION OF STOLEN MAIL
Title 18, United States Code, Section 1708.
COUNT 3: MAKING, UTTERING, AND POSSESSING FORGED

SECURITIES OF AN ORGANIZATION
Title 18, United States Code, Section 513(a).

 

 

 

(3 COUNTS)
A true bill rendered:
Lubbock we ofp ~~~Foreperson
Filed in open court this | Yi day of Pragust 2019.

Clerk
ARREST WARRANT TO ISSUE AS TO EACH DEFENDANT

NOE

UNITED STATEYMAGISTRATE JUDGE

Achterberg, et. al.,
Indictment - Page 5
